Citation Nr: 0811056	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  04-19 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a disability rating higher than 40 percent 
for a disability manifested by multiple joint stiffness, 
currently rated as rheumatoid arthritis.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran served on active duty from May 1972 to February 
1973.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

In May 2006, the Board remanded these issues for additional 
evidentiary development.  This case has since been returned 
to the Board for further appellate action.


FINDINGS OF FACT

1.  The disability currently rated as rheumatoid arthritis is 
asymptomatic.

2.  The veteran's service-connected disabilities do not 
render him unable to secure or follow any form of 
substantially gainful employment consistent with his 
education and occupational background.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 40 
percent for a disability rated as rheumatoid arthritis have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.71a, Diagnostic Code 5002 (2007).

2.  The criteria for a total rating based on individual 
unemployability due to service-connected disabilities have 
not been met. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.16 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased disability rating for his 
service-connected disability currently rated as rheumatoid 
arthritis.  He is also seeking a TDIU.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession, by letter mailed in May 2006, after its initial 
adjudication of the claims.  Following the provision of the 
required notice and the completion of all indicated 
development of the record, the originating agency 
readjudicated the veteran's claims in April 2007.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim).  There is no indication or 
reason to believe that the ultimate decision of the 
originating agency on the merits of either claim would have 
been different had VCAA notice been provided at an earlier 
time.  

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  

In this case, the May 2006 letter informed the veteran that, 
to establish entitlement to an increased evaluation, the 
evidence must show that the service-connected disability has 
gotten worse.  That letter also specifically informed the 
veteran that, if an increase in disability is found, a 
disability rating would be determined by application of the 
rating schedule, or, in rare cases, by extraschedular rating.  
The notice letter also provided examples of the types of 
evidence that the claimant could submit (or ask the Secretary 
to obtain), including records of ongoing treatment, Social 
Security records, statements from employers as to job 
performance, or other information regarding how the 
conditions affect the ability to work, or statements from 
laypersons who have witnessed the veteran's symptoms and 
their effect on the veteran's employment and daily life.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate these claims.  The Board is also unaware of 
any such outstanding evidence.  The veteran submitted a 
letter dated in May 2007 asserting that the November 2006 VA 
examiner did not X-ray his right leg, and implying that this 
renders the examination inadequate.  The Board notes that it 
was the examiner's opinion that the veteran did have 
degenerative arthritis of multiple joints; however, this is 
not the disability for which service connection has been 
granted.  From a review of the November 2006 opinion, it does 
not appear that additional X-ray evidence would be pertinent 
to the question of whether the veteran has rheumatoid 
arthritis or residuals thereof.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claims.  



Legal Criteria

Increased Disability Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2007).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  

According to 38 C.F.R. § 4.40, it is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to these elements.  In addition, the regulations state that 
the functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

TDIU

A finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2007).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2007).

Burdon of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Joint Stiffness

The veteran is currently assigned a 40 percent disability 
rating for a service-connected disability manifested by joint 
stiffness.  The veteran has been rated under Diagnostic Code 
5002, as his disability was found to be most similar to 
rheumatoid arthritis.  Under that code, a 40 percent rating 
is warranted for symptom combinations productive of definite 
impairment of health objectively supported by examination 
findings or for  incapacitating exacerbations occurring 3 or 
more times a year.  

For a 60 percent rating, the evidence must show less than the 
criteria for 100 percent rating but with weight loss and 
anemia productive of severe impairment of health, severely 
incapacitating exacerbations occurring 4 or more times a year 
or a lesser number over prolonged periods.  For reference 
purposes, the criteria for a 100 percent rating contemplate 
rheumatoid arthritis as an active process with constitutional 
manifestations associated with active joint involvement, 
totally incapacitating.  

The rating schedule includes a provision that chronic 
residuals of rheumatoid arthritis, such as limitation of 
motion, are to be rated under an appropriate diagnostic code.  
Under the rating schedule for disabilities of the spine, a 40 
percent rating represents forward flexion of the 
thoracolumbar spine to 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  The next higher 
50 percent rating requires a showing of unfavorable ankylosis 
of the entire thoracolumbar spine.  

In this case, the November 2006 VA examiner did not find 
evidence supporting an active process of rheumatoid 
arthritis, and indeed found that no identifiable evidence of 
inflammatory arthritis such as rheumatoid arthritis had ever 
been documented.  This is supported by a review of the 
evidence.  The initial post-service examination in March 1973 
did not result in a specific diagnosis of rheumatoid 
arthritis.  The examiner found that the veteran's joint pains 
were "analogous" to rheumatoid arthritis.  The report of a 
December 1983 rheumatology consultation includes the 
examiner's opinion that he doubted rheumatoid arthritis.  A 
VA examiner in July 1996 found no evidence of significant 
arthritic problems, but diagnosed multiple joint 
"arthralgias."  

While VA examinations in March 2000 and October 2001 (prior 
to the period on appeal) appear to support a diagnosis of 
rheumatoid arthritis, at least by history, they also show 
diagnoses of degenerative arthritis, which are not 
differentiated from the historical diagnosis of rheumatoid 
arthritis.  By contrast, the November 2006 examiner reviewed 
these findings, as well as the historical references to 
rheumatoid arthritis and determined that, while degenerative 
arthritis of multiple joints is shown, rheumatoid arthritis 
is not supported as a current or indeed a historical 
diagnosis.  

The Board favors the findings of the November 2006 examiner 
over those of the March 2000 and October 2001 examiners.  In 
so concluding, the Board notes not only that the earlier 
opinions do not reflect the period on appeal, but also the 
fact that the November 2006 opinion is based on the 
examiner's review of the entire record, including the prior 
diagnoses, as well as her more direct discussion of 
attribution of symptomatology.  

A March 2005 VA outpatient note discusses the veteran's 
arthritis of the knees, as well as cartilage loss that 
"could be" consistent with rheumatoid arthritis.  However, 
an opinion so phrased is ultimately inconclusive and 
naturally includes the corollary, that it may not be 
consistent with rheumatoid arthritis.  Medical evidence which 
merely indicates that the particular disorder may or may not 
exist or may or may not be related, is too speculative in 
nature to establish the presence of said disorder or the 
relationship thereto.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  

While the veteran clearly has demonstrated significant joint 
symptomatology, the Board notes, as discussed by the November 
2006 VA examiner, and as documented in the claim files, that 
the veteran suffered a post-service automobile accident in 
2000 that resulted in substantial physical and brain injury.  
The Board may compensate the veteran only for service-
connected disability.  However, the Board is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996).  A critical question to be determined in connection 
with this appeal, therefore, is whether any non service-
connected pathology contributes to the veteran's overall 
level of joint symptomatology and whether the evidence 
provides a sufficient basis for the Board to distinguish such 
symptoms.  

On VA examination in November 2006, the veteran's rheumatoid 
factor was found to be negative.  While the veteran was found 
to have other disorders such as degenerative arthritis and 
degenerative disc disease of the lumbar spine, in the opinion 
of the examiner, the evidence in the record did not connect 
his back discomfort to the service-connected disability, but 
related his degenerative disc disease and degenerative 
arthritis of the lumbar spine to a motor vehicle accident in 
2000.  

In sum, it was the November 2006 VA examiner's opinion that 
the nonspecific joint aches that were noted in the service 
medical record are not the cause of the veteran's current 
joint impairment, and that there is no current disease 
process linked to the in-service symptomatology.  There is no 
competent opinion pertinent to the period on appeal that 
purports to relate any of the veteran's current joint 
symptomatology to his service-connected condition.  The 
primary evidence in support of the veteran's claim comes from 
his own contentions.  However, it is now well established 
that, although he is competent to report on his symptoms, as 
a lay person without medical training, the veteran is not 
competent to relate those symptoms to a particular diagnosis 
or specific etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992). 

While it does not appear that the veteran has ever had a 
confirmed diagnosis of rheumatoid arthritis, and his current 
symptomatology clearly does not support such a diagnosis, the 
Board acknowledges that service connection has been in effect 
for disability manifested by multiple joint stiffness since 
February 1973.  The issues of severance of service connection 
and rating reduction are not before the Board, and indeed, 
entitlement to at least a 20 percent rating would appear to 
be protected under the provisions of 38 C.F.R. § 3.951 
(2007).  Nevertheless, the evidence provides no appropriate 
basis to assign a rating higher than the current 40 percent.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher rating.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 
(1999).

In conclusion, as the service-connected disability has been 
shown by competent medical evidence to be inactive and 
asymptomatic, there remains no basis for the assignment of a 
schedular rating higher than the current 40 percent for 
multiple joint stiffness.  An increased rating is therefore 
not in order.

TDIU

The veteran has two service-connected disabilities - multiple 
joint stiffness, rated as 40 percent disabling, and amebic 
dysentery, rated as 10 percent disabling.  The veteran 
therefore has one disability ratable at 40 percent; however, 
his combined disability rating is 50 percent, which is less 
than the 70 percent combined rating required for the 
assignment of a total rating.  Thus, the Board finds that the 
veteran fails to meet the schedular criteria for 
consideration of a total rating based on individual 
unemployability due to service- connected disabilities.  See 
38 C.F.R. § 4.16(a).

In sum, there is no schedular basis upon which to award a 
TDIU.  In a case such as this, where the law and not the 
evidence is dispositive, the claim must be denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  




Extra-schedular Consideration

The Board has considered whether this case, or any component 
thereof, should be referred to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration.  By regulation, extra-schedular ratings may be 
assigned where the schedular criteria are inadequate and 
there are exceptional factors such as the need for frequent 
hospitalization or marked interference with employment.  
38 C.F.R. § 3.321(a).  In addition, pursuant to 38 C.F.R. § 
4.16(b), when a claimant is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities, but fails to meet the percentage 
requirements for eligibility for a total rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321.  

The record reflects that the veteran has not required 
frequent hospitalizations for his service-connected 
disabilities, and that the manifestations of those disability 
are not in excess of those contemplated by the schedular 
criteria.  This leaves the related questions of whether there 
is marked interference with employment for purposes of 38 
C.F.R. § 3.321(a), and whether the veteran is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities for purposes of 38 
C.F.R. § 4.16(b).  The Board will address these issues in a 
common discussion.  

A March 2005 VA outpatient note discusses the veteran's 
arthritis of the knees, as well as cartilage loss that 
"could be" consistent with rheumatoid arthritis, and that 
he has difficulty working because of this.  The examiner also 
discussed the effects of a traumatic brain injury and 
concluded that due to "all these conditions" the veteran is 
totally disabled and unable to work.  

The Board does not suggest that the veteran is in fact 
employable.  However, as noted by the examiner, he has non-
service-connected disabilities that have resulted in 
significant occupational impairment.  These include a 
traumatic brain injury and a left tibia-fibula fracture, both 
suffered in a 2000 motor vehicle accident.  It was the 
opinion of the November 2006 VA examiner that the veteran's 
occupational impairment was due to the veteran's non-service 
connected disabilities.  He opined that the veteran would 
have to have a specific job that would take into account his 
traumatic brain injury, which the veteran states limits his 
ability to follow through with tasks.  He also noted that 
left knee and back disabilities resulted in difficulty 
lifting boxes, but he found that these are conditions that 
appear to be unrelated to the service-connected disability.  

The November 2006 examiner also found that it does not appear 
that the veteran's physical disabilities would keep him from 
a sedentary job.  Although the examiner found that the 
veteran was not unemployable at this point, this was 
attributed to conditions that are unrelated to his service-
connected disabilities.  

In sum, the record when considered as a whole does not 
indicate that the average industrial impairment from the 
service-connected joint disability would be in excess of that 
contemplated by the assigned evaluation or that the veteran's 
service-connected disabilities alone are sufficient to render 
the average person or the veteran unable to secure and follow 
a substantially gainful occupation.  Accordingly, the Board 
has concluded that referral of this case for extra-schedular 
consideration is not in order.  


ORDER

Entitlement to a disability rating higher than 40 percent for 
disability manifested by multiple joint stiffness and rated 
as rheumatoid arthritis is denied.

Entitlement to a TDIU is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


